Exhibit 10.3

EXECUTION VERSION


FIRST-LIEN INTERCREDITOR AGREEMENT

among

SEAWORLD PARKS & ENTERTAINMENT, INC.,

the other Grantors party hereto,

JPMORGAN CHASE BANK, N.A.,
as Credit Agreement Collateral Agent for the Credit Agreement Secured Parties

JPMORGAN CHASE BANK, N.A.,
as Authorized Representative for the Credit Agreement Secured Parties,

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as the Initial Additional First-Lien Collateral Agent

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as the Initial Additional Authorized Representative,

and

each additional Authorized Representative from time to time party hereto

dated as of April 30, 2020

 






 

 

1



--------------------------------------------------------------------------------

 

FIRST-LIEN INTERCREDITOR AGREEMENT, dated as of April 30, 2020 (as amended,
restated, amended and restated, extended, supplemented or otherwise modified
from time to time, this “Agreement”), among SEAWORLD PARKS & ENTERTAINMENT,
INC., a Delaware corporation (the “Company”), the other Grantors (as defined
below) from time to time party hereto, JPMORGAN CHASE BANK, N.A. (“JPMorgan”),
as collateral agent for the Credit Agreement Secured Parties (as defined below)
(in such capacity and together with its successors in such capacity, the “Credit
Agreement Collateral Agent”), JPMORGAN CHASE BANK, N.A., as Authorized
Representative for the Credit Agreement Secured Parties (as each such term is
defined below), WILMINGTON TRUST, NATIONAL ASSOCIATION, as collateral agent for
the Additional First-Lien Secured Parties (as defined below) (in such capacity
and together with its successors in such capacity, the “Initial Additional
First-Lien Collateral Agent”), WILMINGTON TRUST, NATIONAL ASSOCIATION, as
Authorized Representative for the Initial Additional First-Lien Secured Parties
(as defined below) (in such capacity and together with its successors in such
capacity, the “Initial Additional Authorized Representative”) and each
additional Authorized Representative from time to time party hereto for the
other Additional First-Lien Secured Parties of the Series (as defined below)
with respect to which it is acting in such capacity.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Credit Agreement Collateral Agent, the Authorized
Representative for the Credit Agreement Secured Parties (for itself and on
behalf of the Credit Agreement Secured Parties), the Initial Additional
First-Lien Collateral Agent, the Initial Additional Authorized Representative
(for itself and on behalf of the Initial Additional First-Lien Secured Parties),
each Additional First-Lien Collateral Agent, and each additional Authorized
Representative (for itself and on behalf of the Additional First-Lien Secured
Parties of the applicable Series) agree as follows:

ARTICLE I

Definitions

SECTION 1.01

Certain Defined Terms.  Capitalized terms used but not otherwise defined herein
have the meanings set forth in the Credit Agreement or, if defined in the New
York UCC, the meanings specified therein.  As used in this Agreement, the
following terms have the meanings specified below:

“Additional First-Lien Collateral Agent” means, with respect to the Shared
Collateral (x) for so long as the Initial Additional First-Lien Obligations are
the only Series of Additional First-Lien Obligations outstanding, the Initial
Additional First-Lien Collateral Agent and (y) thereafter, the Collateral Agent
for the Series of Additional First Lien Obligations that constitutes the largest
outstanding aggregate principal amount of any then outstanding Series of
First-Lien Obligations with respect to such Shared Collateral.

“Additional First-Lien Documents” means, with respect to the Initial Additional
First-Lien Obligations or any Series of Additional Senior Class Debt, the notes,
indentures, credit agreement, security documents and other operative agreements
evidencing or governing such indebtedness and liens securing such indebtedness,
including the Initial Additional First-Lien

2

--------------------------------------------------------------------------------

 

Documents and the Additional First-Lien Security Documents and each other
agreement entered into for the purpose of securing the Initial Additional
First-Lien Obligations or any Series of Additional Senior Class Debt; provided
that, in each case, the Indebtedness thereunder (other than the Initial
Additional First-Lien Obligations) has been designated as Additional First-Lien
Obligations pursuant to Section 5.13 hereto.

“Additional First-Lien Obligations” means all Initial Additional First-Lien
Obligations and all amounts owing to any Additional First-Lien Secured Party
(including the Initial Additional First-Lien Secured Parties) pursuant to the
terms of any Additional First-Lien Document (including the Initial Additional
First-Lien Documents), including, without limitation, all amounts in respect of
any principal, premium, interest (including any interest, fees or expenses
accruing subsequent to the commencement of an Insolvency or Liquidation
Proceeding at the rate provided for in the respective Additional First-Lien
Document, whether or not such interest, fees, or expenses is an allowed claim
under any such proceeding or under applicable state, federal or foreign law),
penalties, fees, expenses, indemnifications, reimbursements, damages and other
liabilities, and guarantees of the foregoing amounts.

“Additional First-Lien Secured Party” means the holders of any Additional
First-Lien Obligations and any Authorized Representative and the Collateral
Agent with respect thereto, and shall include the Initial Additional First-Lien
Secured Parties.

“Additional First-Lien Security Documents” means any security agreement or any
other document now existing or entered into after the date hereof that create
Liens on any assets or properties of any Grantor to secure the Additional
First-Lien Obligations.

“Additional Senior Class Debt” has the meaning assigned to such term in
Section 5.13.

“Additional Senior Class Debt Parties” has the meaning assigned to such term in
Section 5.13.

“Additional Senior Class Debt Representative” has the meaning assigned to such
term in Section 5.13.

“Administrative Agent” has the meaning assigned to such term in the definition
of “Credit Agreement”.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Administrative Agent and (ii) from and after the earlier of (x) the
Discharge of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Major Non-Controlling Authorized
Representative.

“Applicable Collateral Agent” means (i) until the earlier of (x) Discharge of
Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement

3

--------------------------------------------------------------------------------

 

Date, the Credit Agreement Collateral Agent and (ii) from and after the earlier
of (x) the Discharge of Credit Agreement Obligations and (y) the Non-Controlling
Authorized Representative Enforcement Date, the Additional First-Lien Collateral
Agent.

“Authorized Representative” means, at any time, (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the
Administrative Agent, (ii) in the case of the Initial Additional First-Lien
Obligations or the Initial Additional First-Lien Secured Parties, the Initial
Additional Authorized Representative, and (iii) in the case of any other Series
of Additional First-Lien Obligations or Additional First-Lien Secured Parties
that become subject to this Agreement after the date hereof, the Authorized
Representative named for such Series in the applicable Joinder Agreement.

“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.

“Collateral” means all assets and properties subject to Liens created pursuant
to any First-Lien Security Document to secure one or more Series of First-Lien
Obligations.

“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Credit Agreement Collateral Agent, (ii) in the case of the Initial
Additional First-Lien Obligations, the Initial Additional First-Lien Collateral
Agent and (iii) in the case of any other Series of Additional First Lien
Obligations that become subject to this Agreement after the date hereof, the
Additional Senior Class Debt Collateral Agent for such Series named in the
applicable Joinder Agreement.

“Company” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

“Controlling Secured Parties” means, with respect to any Shared Collateral, (i)
at any time when the Credit Agreement Collateral Agent is the Applicable
Collateral Agent, the Credit Agreement Secured Parties and (ii) at any other
time, the Series of First-Lien Secured Parties whose Authorized Representative
is the Applicable Authorized Representative for such Shared Collateral.

“Credit Agreement” means that certain Credit Agreement, December 1, 2009, among
the Company, the guarantors party thereto, the several banks and other financial
institutions or entities from time to time party thereto, JPMorgan Chase Bank,
as administrative agent (in such capacity and together with its successors in
such capacity, the “Administrative Agent”) and collateral agent, and the other
parties thereto, as amended by Amendment No. 1, dated as of February 17, 2011,
as further amended by Amendment No. 2, dated as of April 15, 2011, as further
amended by Amendment No. 3, dated as of March 30, 2012, as further amended by
Amendment No. 4, effective as of April 24, 2013, as further amended by Amendment
No. 5, dated as of May 14, 2013, as further amended by Amendment No. 6, dated as
of August 9, 2013, as further amended by Amendment No. 7, dated as of March 30,
2015, as further amended by

4

--------------------------------------------------------------------------------

 

Amendment No. 8, dated as of March 31, 2017, as amended by Amendment No. 9,
dated as of October 31, 2018, as further amended by Amendment No. 10, dated as
of March 10, 2020, as further amended by Amendment No. 11, dated as of April 19,
2020, as amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time.

“Credit Agreement Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Credit Agreement Collateral Documents” means the Security Agreement, the other
Collateral Documents (as defined in the Credit Agreement) and each other
agreement entered into in favor of the Credit Agreement Collateral Agent for the
purpose of securing any Credit Agreement Obligations.

“Credit Agreement Obligations” means the “Obligations” as defined in the Credit
Agreement.

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

“Discharge” means, with respect to any Shared Collateral and any Series of
First-Lien Obligations, the date on which such Series of First-Lien Obligations
is no longer secured by such Shared Collateral in accordance with the terms of
the documents governing such Series.  The term “Discharged” shall have a
corresponding meaning.

“Discharge of Credit Agreement Obligations” means, with respect to any Shared
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Shared Collateral; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with additional First-Lien
Obligations secured by such Shared Collateral under an Additional First-Lien
Document which has been designated in writing by the Administrative Agent (under
the Credit Agreement so Refinanced) to the Additional First-Lien Collateral
Agent and each other Authorized Representative as the “Credit Agreement” for
purposes of this Agreement.

“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Secured Credit Document.

“First-Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Additional First-Lien Obligations.

“First-Lien Secured Parties” means (i) the Credit Agreement Secured Parties and
(ii) the Additional First-Lien Secured Parties with respect to each Series of
Additional First-Lien Obligations.

5

--------------------------------------------------------------------------------

 

“First-Lien Security Documents” means, collectively, (i) the Credit Agreement
Collateral Documents and (ii) the Additional First-Lien Security Documents.

“Grantors” means Holdings, the Company and each of the Subsidiary Guarantors (as
defined in the Credit Agreement) and each other Subsidiary of the Company which
has granted a security interest pursuant to any First-Lien Security Document to
secure any Series of First-Lien Obligations.  The Grantors existing on the date
hereof are set forth in Annex I hereto.

“Holdings” means SeaWorld Entertainment, Inc., a Delaware corporation.

“Impairment” has the meaning assigned to such term in Section 1.03.

“Initial Additional Authorized Representative” has the meaning assigned to such
term in the introductory paragraph of this Agreement.

“Initial Additional First-Lien Agreement” mean that certain Indenture, dated as
of April 30, 2020 among the Company, the Guarantors identified therein, and
Wilmington Trust, National Association, as trustee and collateral agent, as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time.

“Initial Additional First-Lien Documents” means the Initial Additional
First-Lien Agreement, the notes issued thereunder, the Initial Additional
First-Lien Security Agreement and any security documents and other operative
agreements evidencing or governing the Indebtedness thereunder, and the liens
securing such Indebtedness, including any agreement entered into for the purpose
of securing the Initial Additional First-Lien Obligations.

“Initial Additional First-Lien Obligations” means the “Notes Obligations” as
such term is defined in the Initial Additional First-Lien Security Agreement.

“Initial Additional First-Lien Secured Parties” means the Additional First-Lien
Collateral Agent, the Initial Additional Authorized Representative and the
holders of the Initial Additional First-Lien Obligations issued pursuant to the
Initial Additional First-Lien Agreement.

“Initial Additional First-Lien Security Agreement” means the security agreement,
dated as of the date hereof, among the Company, the other Grantors, the
Additional First-Lien Collateral Agent and the other parties thereto, as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time.

“Insolvency or Liquidation Proceeding” means:

(1)any case or proceeding commenced by or against the Company or any other
Grantor under any Bankruptcy Law, any other case or proceeding for the
reorganization, recapitalization or adjustment or marshalling of the assets or
liabilities of the Company or any other Grantor, any receivership or assignment
for the benefit of creditors relating to the Company or any other Grantor or any
similar case or proceeding relative to the Company or any other Grantor or its
creditors, as such, in each case whether or not voluntary;

6

--------------------------------------------------------------------------------

 

(2)any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Company or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(3)any other case or proceeding of any type or nature in which substantially all
claims of creditors of the Company or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.

“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).

“Joinder Agreement” means a joinder to this Agreement in the form of Annex II
hereof required to be delivered by an Authorized Representative to each
Collateral Agent and each Authorized Representative pursuant to Section 5.13
hereof in order to establish an additional Series of Additional First-Lien
Obligations and add Additional First-Lien Secured Parties hereunder.

“JPMorgan”  has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Lien” means any mortgage, pledge, security interest, hypothecation, assignment,
lien (statutory or other) or similar encumbrance (including any agreement to
give any of the foregoing), any conditional sale or other title retention
agreement or any lease in the nature thereof.

“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, the Authorized Representative of the Series of Additional
First-Lien Obligations that constitutes the largest outstanding principal amount
of any then outstanding Series of First-Lien Obligations with respect to such
Shared Collateral.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 90 days
(throughout which 90 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Additional First-Lien
Document under which such Non-Controlling Authorized Representative is the
Authorized Representative) and (ii) each Collateral Agent’s and each other
Authorized Representative’s receipt of written notice from such Non-Controlling
Authorized Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the Additional First-Lien Document
under which such Non-Controlling Authorized Representative is the Authorized
Representative) has occurred and is continuing and (y) the Additional First-Lien
Obligations of the Series with respect to which such Non-Controlling

7

--------------------------------------------------------------------------------

 

Authorized Representative is the Authorized Representative are currently due and
payable in full (whether as a result of acceleration thereof or otherwise) in
accordance with the terms of the applicable Additional First-Lien Document;
provided that the Non-Controlling Authorized Representative Enforcement Date
shall be stayed and shall not occur and shall be deemed not to have occurred
with respect to any Shared Collateral (1) at any time the Administrative Agent
or the Credit Agreement Collateral Agent has commenced and is diligently
pursuing any enforcement action with respect to such Shared Collateral or (2) at
any time the Grantor which has granted a security interest in such Shared
Collateral is then a debtor under or with respect to (or otherwise subject to)
any Insolvency or Liquidation Proceeding.

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the First-Lien Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral.

“Possessory Collateral” means any Shared Collateral in the possession of a
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction.  Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments, and Chattel Paper, in
each case, delivered to or in the possession of the Collateral Agent under the
terms of the First-Lien Security Documents.

“Proceeds” has the meaning assigned to such term in Section 2.01.

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Secured Credit Document” means (i) the Credit Agreement and each Loan Document
(as defined in the Credit Agreement), (ii) each Initial Additional First-Lien
Document, and (iii) each Additional First-Lien Document.

“Security Agreement” means the Security Agreement, dated as of December 1, 2009,
among the Company, the other Grantors, the Credit Agreement Collateral Agent and
the other parties thereto, as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time.

“Series” means (a) with respect to the First-Lien Secured Parties, each of (i)
the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Additional First-Lien Secured Parties (in their capacities as such), and
(iii) the Additional First-Lien Secured Parties that become subject to this
Agreement after the date hereof that are represented by a common Authorized
Representative (in its capacity as such for such Additional First-Lien Secured
Parties) and (b) with respect to any First-Lien Obligations, each of (i) the
Credit Agreement

8

--------------------------------------------------------------------------------

 

Obligations, (ii) the Initial Additional First-Lien Obligations, and (iii) the
Additional First-Lien Obligations incurred pursuant to any Additional First-Lien
Document, which pursuant to any Joinder Agreement, are to be represented
hereunder by a common Authorized Representative (in its capacity as such for
such Additional First-Lien Obligations).

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First-Lien Obligations hold a valid and perfected security
interest at such time.  If more than two Series of First-Lien Obligations are
outstanding at any time and the holders of less than all Series of First-Lien
Obligations hold a valid and perfected security interest in any Collateral at
such time, then such Collateral shall constitute Shared Collateral for those
Series of First-Lien Obligations that hold a valid and perfected security
interest in such Collateral at such time and shall not constitute Shared
Collateral for any Series which does not have a valid and perfected security
interest in such Collateral at such time.

SECTION 1.02

Terms Generally.  The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument, other document, statute or regulation herein shall be construed as
referring to such agreement, instrument, other document, statute or regulation
as from time to time amended, supplemented or otherwise modified, (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, but shall not be deemed to include the subsidiaries of
such Person unless express reference is made to such subsidiaries, (iii) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (iv) all references herein to Articles, Sections and Annexes
shall be construed to refer to Articles, Sections and Annexes of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vi) the term “or” is not
exclusive.

SECTION 1.03

Impairments.  It is the intention of the First-Lien Secured Parties of each
Series that the holders of First-Lien Obligations of such Series (and not the
First-Lien Secured Parties of any other Series) bear the risk of (i) any
determination by a court of competent jurisdiction that (x) any of the
First-Lien Obligations of such Series are unenforceable under applicable law or
are subordinated to any other obligations (other than another Series of
First-Lien Obligations), (y) any of the First-Lien Obligations of such Series do
not have an enforceable security interest in any of the Collateral securing any
other Series of First-Lien Obligations and/or (z) any intervening security
interest exists securing any other obligations (other than another Series of
First-Lien Obligations) on a basis ranking prior to the security interest of
such Series of First-Lien Obligations but junior to the security interest of any
other Series of First-Lien Obligations or (ii) the existence of any Collateral
for any other Series of First-Lien Obligations that is not Shared Collateral for
such Series of First-Lien Obligations (any such condition referred to in the
foregoing clauses (i) or (ii) with respect to any Series of First-Lien
Obligations, an “Impairment” of such Series of First-Lien Obligations);
provided, that the

9

--------------------------------------------------------------------------------

 

existence of a maximum claim with respect to any real property subject to a
mortgage which applies to all First-Lien Obligations shall not be deemed to be
an Impairment of any Series of First-Lien Obligations.  In the event of any
Impairment with respect to any Series of First-Lien Obligations, the results of
such Impairment shall be borne solely by the holders of such Series of
First-Lien Obligations, and the rights of the holders of such Series of
First-Lien Obligations (including, without limitation, the right to receive
distributions in respect of such Series of First-Lien Obligations pursuant to
Section 2.01) set forth herein shall be modified to the extent necessary so that
the effects of such Impairment are borne solely by the holders of the Series of
such First-Lien Obligations subject to such Impairment.  Additionally, in the
event the First-Lien Obligations of any Series are modified pursuant to
applicable law (including, without limitation, pursuant to Section 1129 of the
Bankruptcy Code or any equivalent provision of any other applicable Bankruptcy
Law), any reference to such First-Lien Obligations or the First-Lien Security
Documents governing such First-Lien Obligations shall refer to such obligations
or such documents as so modified.

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01

Priority of Claims.

(a)

Anything contained herein or in any of the Secured Credit Documents to the
contrary notwithstanding (but subject to Section 1.03), if an Event of Default
has occurred and is continuing, and the Applicable Collateral Agent or any
First-Lien Secured Party is taking action to enforce rights in respect of any
Shared Collateral, or any distribution is made in respect of any Shared
Collateral in any Insolvency or Liquidation Proceeding of the Company or any
other Grantor or any First-Lien Secured Party receives any payment pursuant to
any intercreditor agreement (other than this Agreement) with respect to any
Shared Collateral, the proceeds of any sale, collection or other liquidation of
any such Collateral by any First-Lien Secured Party or received by the
Applicable Collateral Agent or any First-Lien Secured Party pursuant to any such
intercreditor agreement with respect to such Shared Collateral and proceeds of
any such distribution (subject, in the case of any such distribution, to the
sentence immediately following) (all payments, distributions, proceeds of any
sale, collection or other liquidation of any Collateral and all proceeds of any
such distribution being collectively referred to as “Proceeds”), shall be
applied (i) FIRST, to the payment of all amounts owing to each Collateral Agent
(in its capacity as such) on a ratable basis pursuant to the terms of any
Secured Credit Document, (ii) SECOND, subject to Section 1.03, to the payment in
full of the First-Lien Obligations of each Series secured by valid and perfected
Liens on such Shared Collateral on a ratable basis, with such Proceeds from
Shared Collateral to be applied to the First-Lien Obligations of a given Series
in accordance with the terms of the applicable Secured Credit Documents and
(iii) THIRD, after payment of all First-Lien Obligations, to the Company and the
other Grantors or their successors or assigns, as their interests may appear, or
to whosoever may be lawfully entitled to receive the same, or as a court of
competent jurisdiction may direct.  Notwithstanding the foregoing, with respect
to any Shared Collateral for which a third party (other than a First-Lien
Secured Party) has a lien or security interest that is junior in priority to the
security interest of any Series of First-Lien Obligations but senior (as
determined by appropriate legal proceedings in the case of any dispute) to the
security interest of any other Series of First-Lien Obligations (such third

10

--------------------------------------------------------------------------------

 

party, an “Intervening Creditor”), the value of any Shared Collateral or
Proceeds which are allocated to such Intervening Creditor shall be deducted on a
ratable basis solely from the Shared Collateral or Proceeds to be distributed in
respect of the Series of First-Lien Obligations with respect to which such
Impairment exists.

(b)

It is acknowledged that the First-Lien Obligations of any Series may, subject to
the limitations set forth in the then extant Secured Credit Documents, be
increased, extended, renewed, replaced, restated, supplemented, restructured,
repaid, refunded, Refinanced or otherwise amended or modified from time to time,
all without affecting the priorities set forth in Section 2.01(a) or the
provisions of this Agreement defining the relative rights of the First-Lien
Secured Parties of any Series.

(c)

Notwithstanding the date, time, method, manner or order of grant, attachment or
perfection of any Liens securing any Series of First-Lien Obligations granted on
the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, or any other applicable law or the Secured
Credit Documents or any defect or deficiencies in the Liens securing the
First-Lien Obligations of any Series or any other circumstance whatsoever (but,
in each case, subject to Section 1.03), each First-Lien Secured Party hereby
agrees that the Liens securing each Series of First-Lien Obligations on any
Shared Collateral shall be of equal priority.

(d) Notwithstanding anything in this Agreement or any other First Lien Security
Documents to the contrary, Collateral consisting of cash and cash equivalents
pledged to secure Credit Agreement Obligations consisting of reimbursement
obligations in respect of letters of credit or otherwise held by the
Administrative Agent or the Credit Agreement Collateral Agent pursuant to
Section 2.03 of the Credit Agreement (or any equivalent successor provision)
shall be applied as specified in the Credit Agreement and will not constitute
Shared Collateral.

SECTION 2.02

Actions with Respect to Shared Collateral; Prohibition on Contesting Liens.

(a)

Only the Applicable Collateral Agent shall act or refrain from acting with
respect to any Shared Collateral (including with respect to any intercreditor
agreement with respect to any Shared Collateral).  At any time when the Credit
Agreement Collateral Agent is the Applicable Collateral Agent, no Additional
First-Lien Secured Party shall or shall instruct any Collateral Agent to, and no
Collateral Agent that is not the Applicable Collateral Agent shall, commence any
judicial or nonjudicial foreclosure proceedings with respect to, seek to have a
trustee, receiver, liquidator or similar official appointed for or over, attempt
any action to take possession of, exercise any right, remedy or power with
respect to, or otherwise take any action to enforce its security interest in or
realize upon, or take any other action available to it in respect of, any Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral), whether under any Additional First-Lien Security
Document, applicable law or otherwise, it being agreed that only the Credit
Agreement Collateral Agent (or any Person authorized by it), acting in
accordance with the Credit Agreement Collateral Documents, shall be entitled to
take any such actions or exercise any such remedies with respect to Shared
Collateral at such time; provided that, notwithstanding the foregoing, (i) in
any Insolvency or Liquidation Proceeding, any Collateral Agent or any other
First-Lien Secured Party may file a proof of claim

11

--------------------------------------------------------------------------------

 

or statement of interest with respect to the First-Lien Obligations owed to the
First-Lien Secured Parties; (ii) any Collateral Agent or any other First-Lien
Secured Party may take any action to preserve or protect the validity and
enforceability of the Liens granted in favor of First-Lien Secured Parties,
provided that no such action is, or could reasonably be expected to be, (A)
adverse, in any material respect, to the Liens granted in favor of the
Controlling Secured Parties or the rights of the Applicable Collateral Agent or
any other Controlling Secured Parties to exercise remedies in respect thereof or
(B) otherwise inconsistent with the terms of this Agreement; and (iii) any
Collateral Agent or any other First-Lien Secured Party may file any responsive
or defensive pleadings in opposition to any motion, claim, adversary proceeding
or other pleading made by any Person objecting to or otherwise seeking the
disallowance of the claims or Liens of such First-Lien Secured Party, including
any claims secured by the Shared Collateral, in each case, to the extent not
inconsistent with the terms of this Agreement.

(b)

With respect to any Shared Collateral at any time when the Additional First-Lien
Collateral Agent is the Applicable Collateral Agent, (i) the Applicable
Collateral Agent shall act only on the instructions of the Applicable Authorized
Representative, (ii) the Applicable Collateral Agent shall not follow any
instructions with respect to such Shared Collateral (including with respect to
any intercreditor agreement with respect to any Shared Collateral) from any
Non-Controlling Authorized Representative (or any other First-Lien Secured Party
other than the Applicable Authorized Representative) and (iii) no
Non-Controlling Authorized Representative or other First-Lien Secured Party
(other than the Applicable Authorized Representative) shall or shall instruct
the Applicable Collateral Agent to, commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its security interest in or realize upon, or take any
other action available to it in respect of, any Shared Collateral (including
with respect to any intercreditor agreement with respect to any Shared
Collateral), whether under any First-Lien Security Document, applicable law or
otherwise, it being agreed that only the Applicable Collateral Agent, acting on
the instructions of the Applicable Authorized Representative and in accordance
with the Additional First-Lien Security Documents, shall be entitled to take any
such actions or exercise any such remedies with respect to Shared Collateral.

(c)

Notwithstanding the equal priority of the Liens on the Shared Collateral
securing each Series of First-Lien Obligations, the Applicable Collateral Agent
(in the case of the Additional First-Lien Collateral Agent, acting on the
instructions of the Applicable Authorized Representative) may deal with the
Shared Collateral as if such Applicable Collateral Agent had a senior Lien on
such Collateral.  No Non-Controlling Authorized Representative or
Non-Controlling Secured Party will contest, protest or object to any foreclosure
proceeding or action brought by the Applicable Collateral Agent, the Applicable
Authorized Representative or the Controlling Secured Party or any other exercise
by the Applicable Collateral Agent, the Applicable Authorized Representative or
the Controlling Secured Party of any rights and remedies relating to the Shared
Collateral, or to cause the Applicable Collateral Agent to do so.  The foregoing
shall not be construed to limit the rights and priorities of any First-Lien
Secured Party, the Applicable Collateral Agent or any Authorized Representative
with respect to any Collateral not constituting Shared Collateral.

12

--------------------------------------------------------------------------------

 

(d)

Each of the First-Lien Secured Parties agrees that it will not (and hereby
waives any right to) question or contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity, attachment or enforceability of
a Lien held by or on behalf of any of the First-Lien Secured Parties in all or
any part of the Collateral, or the provisions of this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
any Collateral Agent or any Authorized Representative to enforce this Agreement.

(e)

With respect to Shared Collateral that is real property to be mortgaged under
the First-Lien Security Documents, the parties hereto hereby agree that within
90 days of the date hereof (or such later date as agreed by the Credit Agreement
Collateral Agent in its reasonable discretion), the Credit Agreement Collateral
Agent and the Initial Additional First-Lien Collateral Agent shall enter into a
mortgage collateral agency agreement which shall designate an agent to act on
behalf of the Credit Agreement Collateral Agent, the Initial Additional
First-Lien Collateral Agent and any Additional First-Lien Collateral Agent with
respect to such real property.

SECTION 2.03

No Interference; Payment Over.

(a)

Each First-Lien Secured Party agrees that (i) it will not challenge or question
in any proceeding (including any Insolvency or Liquidation Proceeding) the
validity or enforceability of any First-Lien Obligations of any Series or any
First-Lien Security Document or the validity, attachment, perfection or priority
of any Lien under any First-Lien Security Document or the validity or
enforceability of the priorities, rights or duties established by or other
provisions of this Agreement; (ii) it will not take or cause to be taken any
action the purpose or intent of which is, or could be, to interfere, hinder or
delay, in any manner, whether by judicial proceedings or otherwise, any sale,
transfer or other disposition of the Shared Collateral by the Applicable
Collateral Agent, (iii) except as provided in Section 2.02, it shall have no
right to (A) direct the Applicable Collateral Agent or any other First-Lien
Secured Party to exercise any right, remedy or power with respect to any Shared
Collateral (including pursuant to any intercreditor agreement) or (B) consent to
the exercise by the Applicable Collateral Agent or any other First-Lien Secured
Party of any right, remedy or power with respect to any Shared Collateral, (iv)
it will not institute any suit or assert in any suit, Insolvency or Liquidation
Proceeding, or other proceeding any claim against the Applicable Collateral
Agent or any other First-Lien Secured Party seeking damages from or other relief
by way of specific performance, instructions or otherwise with respect to any
Shared Collateral, and none of the Applicable Collateral Agent, any Applicable
Authorized Representative or any other First-Lien Secured Party shall be liable
for any action taken or omitted to be taken by the Applicable Collateral Agent,
such Applicable Authorized Representative or other First-Lien Secured Party with
respect to any Shared Collateral in accordance with the provisions of this
Agreement, (v) it will not seek, and hereby waives any right, to have any Shared
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of such Collateral and (vi) it will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any of the
Applicable Collateral Agent or any other First-Lien Secured Party to enforce
this Agreement.

13

--------------------------------------------------------------------------------

 

(b)

Each First-Lien Secured Party hereby agrees that if it shall obtain possession
of any Shared Collateral or shall realize any proceeds or payment in respect of
any such Shared Collateral, pursuant to any First-Lien Security Document or by
the exercise of any rights available to it under applicable law or in any
Insolvency or Liquidation Proceeding or through any other exercise of remedies
(including pursuant to any intercreditor agreement), at any time prior to the
Discharge of each of the First-Lien Obligations, then it shall hold such Shared
Collateral, proceeds or payment in trust for the other First-Lien Secured
Parties and promptly transfer such Shared Collateral, proceeds or payment, as
the case may be, to the Applicable Collateral Agent, to be distributed in
accordance with the provisions of Section 2.01 hereof.

SECTION 2.05

Automatic Release of Liens; Amendments to First-Lien Security Documents.

(a)

If, at any time the Applicable Collateral Agent forecloses upon or otherwise
exercises remedies against any Shared Collateral resulting in a sale or
disposition thereof, then (whether or not any Insolvency or Liquidation
Proceeding is pending at the time) the Liens in favor of the other Collateral
Agent for the benefit of each Series of First-Lien Secured Parties upon such
Shared Collateral will automatically be released and discharged as and when, but
only to the extent, such Liens of the Applicable Collateral Agent on such Shared
Collateral are released and discharged; provided that any proceeds of any Shared
Collateral realized therefrom shall be applied pursuant to Section 2.01.

(b)

Each Collateral Agent and Authorized Representative agrees to execute and
deliver (at the sole cost and expense of the Grantors) all such authorizations
and other instruments as shall reasonably be requested in writing by the
Applicable Collateral Agent to evidence and confirm any release of Shared
Collateral provided for in this Section.

SECTION 2.6

Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings or
Liquidation Proceedings.

(a)

This Agreement shall continue in full force and effect notwithstanding the
commencement of any Insolvency or Liquidation Proceeding (including any case or
proceeding under the Bankruptcy Code or any other Bankruptcy Law or similar law)
by or against the Company or any of its Subsidiaries.

(b)

If the Company and/or any other Grantor shall become subject to a case (a
“Bankruptcy Case”) under the Bankruptcy Code or any other applicable Bankruptcy
Law and shall, as debtor(s)‑in‑possession, move for approval of financing (“DIP
Financing”) to be provided by one or more lenders (the “DIP Lenders”) under
Section 364 of the Bankruptcy Code or any equivalent provision of any other
Bankruptcy Law and/or the use of cash collateral under Section 363 of the
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law, each
First-Lien Secured Party (other than any Controlling Secured Party or Authorized
Representative of any Controlling Secured Party) agrees that it will raise no
objection to any such financing or to the Liens on the Shared Collateral
securing the same (“DIP Financing Liens”) or to any use of cash collateral that
constitutes Shared Collateral, unless any Controlling Secured Party, or an
Authorized Representative of any Controlling Secured Party, shall then oppose or
object to such DIP Financing or such DIP Financing Liens and/or use of cash

14

--------------------------------------------------------------------------------

 

collateral (and (i) to the extent that such DIP Financing Liens are senior to
the Liens on any such Shared Collateral for the benefit of the Controlling
Secured Parties, each Non-Controlling Secured Party will subordinate its Liens
with respect to such Shared Collateral on the same terms as the Liens of the
Controlling Secured Parties (other than any Liens of any First-Lien Secured
Parties constituting DIP Financing Liens) are subordinated thereto, and (ii) to
the extent that such DIP Financing Liens rank pari passu with the Liens on any
such Shared Collateral granted to secure the First-Lien Obligations of the
Controlling Secured Parties, each Non-Controlling Secured Party will confirm the
priorities with respect to such Shared Collateral as set forth herein), in each
case so long as (A) the First-Lien Secured Parties of each Series retain the
benefit of their Liens on all such Shared Collateral pledged to the DIP Lenders,
including proceeds thereof arising after the commencement of such proceeding,
with the same priority vis-à-vis all the other First-Lien Secured Parties (other
than any Liens of the First-Lien Secured Parties constituting DIP Financing
Liens) as existed prior to the commencement of the Bankruptcy Case, (B) the
First-Lien Secured Parties of each Series are granted Liens on any additional
collateral pledged to any First-Lien Secured Parties as adequate protection or
otherwise in connection with such DIP Financing and/or use of cash collateral,
with the same priority vis-à-vis the First-Lien Secured Parties as set forth in
this Agreement (other than any Liens of the First-Lien Secured Parties
constituting DIP Financing Liens), (C) if any amount of such DIP Financing or
cash collateral is applied to repay any of the First-Lien Obligations, such
amount is applied pursuant to Section 2.01, and (D) if any First-Lien Secured
Parties are granted adequate protection, including in the form of periodic
payments, in connection with such DIP Financing and/or use of cash collateral,
the proceeds of such adequate protection are applied pursuant to Section 2.01;
provided that the First-Lien Secured Parties of each Series shall have a right
to object to the grant of a Lien to secure the DIP Financing over any Collateral
subject to Liens in favor of the First-Lien Secured Parties of such Series or
its Authorized Representative that shall not constitute Shared Collateral; and
provided, further, that the First-Lien Secured Parties receiving adequate
protection shall not object to any other First-Lien Secured Party receiving
adequate protection comparable to any adequate protection granted to such
First-Lien Secured Parties in connection with a DIP Financing and/or use of cash
collateral.

SECTION 2.07

Reinstatement.  In the event that any of the First-Lien Obligations shall be
paid in full and such payment or any part thereof shall subsequently, for
whatever reason (including an order or judgment for disgorgement or avoidance of
a preference or fraudulent transfer under the Bankruptcy Code, any other
Bankruptcy Law, or any similar law, or the settlement of any claim in respect
thereof), be required to be returned or repaid, the terms and conditions of this
Article II shall be fully applicable thereto until all such First-Lien
Obligations shall again have been paid in full in cash.

SECTION 2.08

Insurance.  As between the First-Lien Secured Parties, the Applicable Collateral
Agent, (and in the case of the Additional First-Lien Collateral Agent, acting at
the direction of the Applicable Authorized Representative), shall have the right
to adjust or settle any insurance policy or claim covering or constituting
Shared Collateral in the event of any loss thereunder and to approve any award
granted in any condemnation or similar proceeding affecting the Shared
Collateral.

SECTION 2.09

Refinancings.  The First-Lien Obligations of any Series may be Refinanced, in
whole or in part, in each case, without notice to, or the consent (except to the

15

--------------------------------------------------------------------------------

 

extent a consent is otherwise required to permit the Refinancing transaction
under any Secured Credit Document) of any First-Lien Secured Party of any other
Series, all without affecting the priorities provided for herein or the other
provisions hereof; provided that the Authorized Representative of the holders of
any such Refinancing indebtedness shall have executed a Joinder Agreement on
behalf of the holders of such Refinancing indebtedness.

SECTION 2.10

Possessory Collateral Agent as Gratuitous Bailee for Perfection.

(a)

The Possessory Collateral shall be delivered to the Applicable Collateral Agent
and the Applicable Collateral Agent agrees to hold any Shared Collateral
constituting Possessory Collateral that is part of the Shared Collateral in its
possession or control (or in the possession or control of its agents or bailees)
as gratuitous bailee for the benefit of each other First-Lien Secured Party and
any assignee solely for the purpose of perfecting the security interest granted
in such Possessory Collateral, if any, pursuant to the applicable First-Lien
Security Documents, in each case, subject to the terms and conditions of this
Section 2.10; provided that at any time a Collateral Agent is not the Applicable
Collateral Agent, then such Collateral Agent shall, at the written request of
the Applicable Collateral Agent, promptly deliver all Possessory Collateral to
the Applicable Collateral Agent together with any necessary endorsements (or
otherwise allow the Applicable Collateral Agent to obtain control of such
Possessory Collateral).  The Company shall take such further action as is
required to effectuate the transfer contemplated hereby and shall indemnify each
Collateral Agent for loss or damage suffered by such Collateral Agent as a
result of such transfer except for loss or damage suffered by such Collateral
Agent as a result of its own willful misconduct or gross negligence.

(b)

The Applicable Collateral Agent agrees to hold any Shared Collateral
constituting Possessory Collateral, from time to time in its possession, as
gratuitous bailee for the benefit of each other First-Lien Secured Party and any
assignee, solely for the purpose of perfecting the security interest granted in
such Possessory Collateral, if any, pursuant to the applicable First-Lien
Security Documents, in each case, subject to the terms and conditions of this
Section 2.10.

(c)

The duties or responsibilities of each Collateral Agent under this Section 2.10
shall be limited solely to holding any Shared Collateral constituting Possessory
Collateral as gratuitous bailee for the benefit of each other First-Lien Secured
Party for purposes of perfecting the Lien held by such First-Lien Secured
Parties therein.

SECTION 2.11

Amendments to Security Documents.

(a)

Without the prior written consent of the Credit Agreement Collateral Agent, the
Additional First-Lien Collateral Agent agrees that no Additional First-Lien
Security Document may be amended, supplemented or otherwise modified or entered
into to the extent such amendment, supplement or modification, or the terms of
any new Additional First-Lien Security Document would be prohibited by, or would
require any Grantor to act or refrain from acting in a manner that would
violate, any of the terms of this Agreement.

(b)

Without the prior written consent of the Additional First-Lien Collateral Agent,
the Credit Agreement Collateral Agent agrees that no Credit Agreement Collateral
Document may be amended, supplemented or otherwise modified or entered into to
the extent such

16

--------------------------------------------------------------------------------

 

amendment, supplement or modification, or the terms of any new Credit Agreement
Collateral Document would be prohibited by, or would require any Grantor to act
or refrain from acting in a manner that would violate, any of the terms of this
Agreement.

(c)

In making determinations required by this Section 2.11, each Collateral Agent
may conclusively rely on an officer’s certificate of the Company.

ARTICLE III

Existence and Amounts of Liens and Obligations

SECTION 3.01

Determinations with Respect to Amounts of Liens and Obligations.  Whenever a
Collateral Agent or any Authorized Representative shall be required, in
connection with the exercise of its rights or the performance of its obligations
hereunder, to determine the existence or amount of any First-Lien Obligations of
any Series, or the Shared Collateral subject to any Lien securing the First-Lien
Obligations of any Series, it may request that such information be furnished to
it in writing by each other Authorized Representative or Collateral Agent and
shall be entitled to make such determination or not make any determination on
the basis of the information so furnished; provided, however, that if an
Authorized Representative or a Collateral Agent shall fail or refuse reasonably
promptly to provide the requested information, the requesting Collateral Agent
or Authorized Representative shall be entitled to make any such determination by
such method as it may, in the exercise of its good faith judgment, determine,
including by reliance upon a certificate of the Company.  Each Collateral Agent
and each Authorized Representative may rely conclusively, and shall be fully
protected in so relying, on any determination made by it in accordance with the
provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to any Grantor, any
First-Lien Secured Party or any other person as a result of such determination.

ARTICLE IV

The Applicable Collateral Agent

ARTICLE 4.01

Authority.

(a)

Notwithstanding any other provision of this Agreement, nothing herein shall be
construed to impose any fiduciary or other duty on any Applicable Collateral
Agent to any Non-Controlling Secured Party or give any Non-Controlling Secured
Party the right to direct any Applicable Collateral Agent, except that each
Applicable Collateral Agent shall be obligated to distribute proceeds of any
Shared Collateral in accordance with Section 2.01 hereof.

(b)

In furtherance of the foregoing, each Non-Controlling Secured Party acknowledges
and agrees that the Applicable Collateral Agent shall be entitled, for the
benefit of the First-Lien Secured Parties, to sell, transfer or otherwise
dispose of or deal with any Shared Collateral as provided herein and in the
First-Lien Security Documents, as applicable, for which the Applicable
Collateral Agent is the collateral agent of such Shared Collateral, without
regard to any rights to which the Non-Controlling Secured Parties would
otherwise be entitled as a result of the First-Lien Obligations held by such
Non-Controlling Secured Parties.  Without

17

--------------------------------------------------------------------------------

 

limiting the foregoing, each Non-Controlling Secured Party agrees that none of
the Applicable Collateral Agent, the Applicable Authorized Representative or any
other First-Lien Secured Party shall have any duty or obligation first to
marshal or realize upon any type of Shared Collateral (or any other Collateral
securing any of the First-Lien Obligations), or to sell, dispose of or otherwise
liquidate all or any portion of such Shared Collateral (or any other Collateral
securing any First-Lien Obligations), in any manner that would maximize the
return to the Non-Controlling Secured Parties, notwithstanding that the order
and timing of any such realization, sale, disposition or liquidation may affect
the amount of proceeds actually received by the Non-Controlling Secured Parties
from such realization, sale, disposition or liquidation.  Each of the First-Lien
Secured Parties waives any claim it may now or hereafter have against any
Collateral Agent or the Authorized Representative of any other Series of
First-Lien Obligations or any other First-Lien Secured Party of any other Series
arising out of (i) any actions which any Collateral Agent, Authorized
Representative or the First-Lien Secured Parties take or omit to take
(including, actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any of the Collateral
and actions with respect to the collection of any claim for all or any part of
the First-Lien Obligations from any account debtor, guarantor or any other
party) in accordance with the First-Lien Security Documents or any other
agreement related thereto or to the collection of the First-Lien Obligations or
the valuation, use, protection or release of any security for the First-Lien
Obligations, (ii) any election by any Applicable Authorized Representative or
any holders of First-Lien Obligations, in any Insolvency or Liquidation
Proceeding, of the application of Section 1111(b) of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law or (iii) subject to Section
2.05, any borrowing by, or grant of a security interest or administrative
expense priority under Section 364 of the Bankruptcy Code or any equivalent
provision of any other Bankruptcy Law, by the Company or any of its
Subsidiaries, as debtor-in-possession.  Notwithstanding any other provision of
this Agreement, the Applicable Collateral Agent shall not accept any Shared
Collateral in full or partial satisfaction of any First-Lien Obligations
pursuant to Section 9-620 of the Uniform Commercial Code of any jurisdiction,
without the consent of each Authorized Representative representing holders of
First-Lien Obligations for whom such Collateral constitutes Shared Collateral.

SECTION 4.02 Rights as a First-Lien Secured Party. (a) The Person serving as the
Applicable Collateral Agent hereunder shall have the same rights and powers in
its capacity as a First-Lien Secured Party under any Series of First-Lien
Obligations that it holds as any other First-Lien Secured Party of such Series
and may exercise the same as though it were not the Applicable Collateral Agent
and the term “First-Lien Secured Party” or “First-Lien Secured Parties” or (as
applicable) “Credit Agreement Secured Party”, “Credit Agreement Secured
Parties”, “Additional First-Lien Secured Party”, “Additional First-Lien Secured
Parties”, “Initial Additional First-Lien Secured Party” or “Initial Additional
First-Lien Secured Parties” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the
Collateral Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with Holdings, the Company or any Subsidiary or other Affiliate thereof
as if such Person were not the Collateral Agent hereunder and without any duty
to account therefor to any other First-Lien Secured Party.

18

--------------------------------------------------------------------------------

 

SECTION 4.03 Exculpatory Provisions. (a) The Applicable Collateral Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other First-Lien Security Documents. Without limiting the generality of
the foregoing, the Applicable Collateral Agent:

(i)shall not be subject to any fiduciary or other implied duties of any kind or
nature to any Person, regardless of whether an Event of Default has occurred and
is continuing;

(ii)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other First-Lien Security Documents that the
Applicable Collateral Agent is required to exercise as directed in writing by
the Applicable Authorized Representative; provided that the Applicable
Collateral Agent shall not be required to take any action that, in its opinion
or the opinion of its counsel, may expose the Collateral Agent to liability or
that is contrary to any First-Lien Security Document or applicable law;

(iii)shall not, except as expressly set forth herein and in the other First-Lien
Security Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Applicable Collateral Agent or any of its Affiliates in any capacity;

(iv)shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Applicable Authorized Representative or (ii) in
the absence of its own gross negligence or willful misconduct or (iii) in
reliance on a certificate of an authorized officer of the Company stating that
such action is permitted by the terms of this Agreement (it being understood and
agreed that the Applicable Collateral Agent shall be deemed not to have
knowledge of any Event of Default under any Series of First-Lien Obligations
unless and until notice describing such Event Default is given to the Applicable
Collateral Agent by the Authorized Representative of such First-Lien Obligations
or the Company); and

(v)shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other First-Lien Security Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other First-Lien Security
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the First-Lien
Security Documents, (v) the value or the sufficiency of any Collateral for any
Series of First-Lien Obligations, or (v) the satisfaction of any condition set
forth in any Secured Credit Document, other than to confirm receipt of items
expressly required to be delivered to the Applicable Collateral Agent;

19

--------------------------------------------------------------------------------

 

(vi)shall not have any fiduciary duties of any kind or nature under any
Additional First-Lien Document (but shall be entitled to all protections
provided to the Collateral Agent therein);

(vii)with respect to the Credit Agreement or any Additional First-Lien Document,
may conclusively assume that the Grantors have complied with all of their
obligations thereunder unless advised in writing by the Authorized
Representative thereunder to the contrary specifically setting forth the alleged
violation; and

 

(viii) may conclusively rely on any certificate of an officer of the Company
provided pursuant to Section 2.04(d).

 

ARTICLE V

Miscellaneous

SECTION 5.01

Notices.  All notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

(a)if to the Credit Agreement Collateral Agent or the Administrative Agent, to
it at 10 South Dearborn, Floor L2, Chicago, IL 60603, Attention of Nanette
Wilson (Fax No. 844-490-5663);

(b)if to the Additional First-Lien Collateral Agent or the Initial Additional
Authorized Representative, to it at Wilmington Trust, National Association, 50
South Sixth Street, Suite 1290, Minneapolis, MN 55402, Attention of SeaWorld
Notes Administrator (Fax No. 612-217-5651);

(c)if to any other Additional Authorized Representative, to it at the address
set forth in the applicable Joinder Agreement.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date three Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section
5.01.  As agreed to in writing among each Collateral Agent and each Authorized
Representative from time to time, notices and other communications may also be
delivered by e‑mail to the e‑mail address of a representative of the applicable
person provided from time to time by such person.

SECTION 5.02

Waivers; Amendment; Joinder Agreements.

20

--------------------------------------------------------------------------------

 

(a)

No failure or delay on the part of any party hereto in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the parties hereto are cumulative and are not exclusive
of any rights or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or consent to any departure by any party therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  No notice or demand
on any party hereto in any case shall entitle such party to any other or further
notice or demand in similar or other circumstances.

(b)

Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement) except
pursuant to an agreement or agreements in writing entered into by each
Authorized Representative and each Collateral Agent (and with respect to any
such termination, waiver, amendment or modification which by the terms of this
Agreement requires the Company’s consent or which increases the obligations or
reduces the rights of the Company or any other Grantor, with the consent of the
Company).

(c)

Notwithstanding the foregoing, without the consent of any First-Lien Secured
Party, any Authorized Representative may become a party hereto by execution and
delivery of a Joinder Agreement in accordance with Section 5.13 and upon such
execution and delivery, such Authorized Representative and the Additional
First-Lien Secured Parties and Additional First-Lien Obligations of the Series
for which such Authorized Representative is acting shall be subject to the terms
hereof and the terms of the Additional First-Lien Security Documents applicable
thereto.

(d)

Notwithstanding the foregoing, without the consent of any other Authorized
Representative or First-Lien Secured Party, the Collateral Agents may effect
amendments and modifications to this Agreement to the extent necessary to
reflect any incurrence of any Additional First-Lien Obligations in compliance
with the Credit Agreement and the other Secured Credit Documents.

SECTION 5.03

Parties in Interest.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns, as
well as the other First-Lien Secured Parties, all of whom are intended to be
bound by, and to be third party beneficiaries of, this Agreement.

SECTION 5.04

Survival of Agreement.  All covenants, agreements, representations and
warranties made by any party in this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 5.05

Counterparts.  This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an

21

--------------------------------------------------------------------------------

 

executed signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

SECTION 5.06

Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  The parties shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 5.07

GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 5.08

Submission to Jurisdiction Waivers; Consent to Service of Process.  Each
Collateral Agent and each Authorized Representative, on behalf of itself and the
First-Lien Secured Parties of the Series for whom it is acting, irrevocably and
unconditionally:

(a)submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First-Lien Security Documents, or for
recognition and enforcement of any judgment in respect thereof, to the non
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b)consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address set forth in Section 5.01;

(d)agrees that nothing herein shall affect the right of any other party hereto
(or any First-Lien Secured Party) to effect service of process in any other
manner permitted by law or shall limit the right of any party hereto (or any
First-Lien Secured Party) to sue in any other jurisdiction; and

(e)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
5.08 any special, exemplary, punitive or consequential damages.

SECTION 5.09

WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL

22

--------------------------------------------------------------------------------

 

ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR FOR ANY COUNTERCLAIM THEREIN.

SECTION 5.10

Headings.  Article, Section and Annex headings used herein are for convenience
of reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

SECTION 5.11

Conflicts.  In the event of any conflict or inconsistency between the provisions
of this Agreement and the provisions of any of the First-Lien Security Documents
or any of the other Secured Credit Documents, the provisions of this Agreement
shall control.

SECTION 5.12

Provisions Solely to Define Relative Rights.  The provisions of this Agreement
are and are intended solely for the purpose of defining the relative rights of
the First-Lien Secured Parties in relation to one another.  None of the Company,
any other Grantor or any other creditor thereof shall have any rights or
obligations hereunder, except as expressly provided in this Agreement (provided
that nothing in this Agreement (other than Section 2.04, 2.05, 2.08, 2.09 or
Article V) is intended to or will amend, waive or otherwise modify the
provisions of the Credit Agreement or any Additional First-Lien Documents), and
none of the Company or any other Grantor may rely on the terms hereof (other
than Sections 2.04, 2.05, 2.08, 2.09 and Article V).  Nothing in this Agreement
is intended to or shall impair the obligations of any Grantor, which are
absolute and unconditional, to pay the First-Lien Obligations as and when the
same shall become due and payable in accordance with their terms.

SECTION 5.13

Additional Senior Debt.  To the extent, but only to the extent permitted by the
provisions of the Credit Agreement and the Additional First-Lien Documents then
in effect, the Company may incur additional indebtedness after the date hereof
that is permitted by the Credit Agreement and the Additional First-Lien
Documents to be incurred and secured on an equal and ratable basis by the liens
securing the First-Lien Obligations (such indebtedness referred to as
“Additional Senior Class Debt”).  Any such Additional Senior Class Debt may be
secured by a Lien and may be Guaranteed by the Grantors on a senior basis, in
each case under and pursuant to the Additional First-Lien Documents, if and
subject to the condition that the Authorized Representative of any such
Additional Senior Class Debt (each, a “Additional Senior Class Debt
Representative”) and the collateral agent or similar representative acting on
behalf of the holders of such Additional Indebtedness (each, an “Additional
Senior Class Debt Collateral Agent” and together with the Additional Senior
Class Debt Representative and holders in respect of any Additional Senior Class
Debt being referred to as the “Additional Senior Class Debt Parties”), becomes a
party to this Agreement by satisfying the conditions set forth in clauses (i)
through (iv) of the immediately succeeding paragraph.

In order for a Additional Senior Class Debt Representative and the related
Additional Senior Class Debt Collateral Agent to become a party to this
Agreement,

(i)such Additional Senior Class Debt Representative and  Additional Senior Class
Debt Collateral Agent, each Collateral Agent, each Authorized Representative and
each Grantor shall have executed and delivered an instrument substantially in
the form of Annex II (with such changes as may be reasonably approved by each
Collateral Agent and such Additional Senior Class Debt Representative) pursuant
to which such

23

--------------------------------------------------------------------------------

 

Additional Senior Class Debt Representative becomes an Authorized Representative
hereunder and such Additional Senior Class Debt Collateral Agent becomes a
“Collateral Agent” hereunder, and the Additional Senior Class Debt in respect of
which such Additional Senior Class Debt Representative is the Authorized
Representative and the related Additional Senior Class Debt Parties become
subject hereto and bound hereby;

(ii)the Company shall have (x) delivered to each Collateral Agent true and
complete copies of each of the Additional First-Lien Documents relating to such
Additional Senior Class Debt, certified as being true and correct by a
Responsible Officer of the Company and (y) identified in a certificate of an
authorized officer the obligations to be designated as Additional First-Lien
Obligations and the initial aggregate principal amount or face amount thereof;

(iii)all filings, recordations and/or amendments or supplements to the
First-Lien Security Documents necessary or desirable in the reasonable judgment
of the Additional First-Lien Collateral Agent to confirm and perfect the Liens
securing the relevant obligations relating to such Additional Senior Class Debt
shall have been made, executed and/or delivered (or, with respect to any such
filings or recordations, acceptable provisions to perform such filings or
recordings have been taken in the reasonable judgment of the Additional
First-Lien Collateral Agent), and all fees and taxes in connection therewith
shall have been paid (or acceptable provisions to make such payments have been
taken in the reasonable judgment of the Additional First-Lien Collateral Agent);
and

(iv)the Additional First-Lien Documents, as applicable, relating to such
Additional Senior Class Debt shall provide, in a manner reasonably satisfactory
to each Collateral Agent, that each Additional Senior Class Debt Party with
respect to such Additional Senior Class Debt will be subject to and bound by the
provisions of this Agreement in its capacity as a holder of such Additional
Senior Class Debt.

Each Authorized Representative acknowledges and agrees that upon execution and
delivery of a Joinder Agreement substantially in the form of Annex II by an
additional Additional Senior Class Debt Representative and each Grantor in
accordance with Section 5.13, the Additional First-Lien Collateral Agent will
continue to act in its capacity as Additional First Lien Collateral Agent in
respect of the then existing Authorized Representatives (other than the
Administrative Agent) and such additional Authorized Representative.

SECTION 5.14

Agent Capacities. Except as expressly provided herein or in the Credit Agreement
Collateral Documents, JPMorgan is acting in the capacities of Administrative
Agent and Credit Agreement Collateral Agent solely for the Credit Agreement
Secured Parties.  Except as expressly provided herein or in the Additional First
Lien Security Documents, Wilmington Trust, National Association is acting in the
capacity of the Additional First-Lien Collateral Agent solely for the Additional
First-Lien Secured Parties.  Except as expressly set forth herein, none of the
Administrative Agent, the Credit Agreement Collateral Agent or the Additional
First-Lien Collateral Agent shall have any duties or obligations in respect of
any of the Collateral, all of such duties and obligations, if any, being subject
to and governed by the applicable Secured Credit Documents.

24

--------------------------------------------------------------------------------

 

SECTION 5.15

Integration.  This Agreement together with the other Secured Credit Documents
and the First-Lien Security Documents represents the agreement of each of the
Grantors and the First-Lien Secured Parties with respect to the subject matter
hereof and there are no promises, undertakings, representations or warranties by
any Grantor, the Credit Agreement Collateral Agent, any or any other First-Lien
Secured Party relative to the subject matter hereof not expressly set forth or
referred to herein or in the other Secured Credit Documents or the First-Lien
Security Documents.

 



CG&R DRAFT:  # v ()

 

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 



 

 

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A.,
as Credit Agreement Collateral Agent

 

By:

/s/ Philip VanFossan
Name: Philip VanFossan
Title:Executive Director

 






 

 

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,
as Authorized Representative for the Credit Agreement Secured Parties

 

By:

/s/ Philip VanFossan
Name: Philip VanFossan
Title:Executive Director






 

 

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Initial Additional First-Lien Collateral Agent

 

By: /s/ Jane Schweiger


Name: Jane Schweiger
Title: Vice President






 

 

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Initial Additional Authorized Representative


Name: Jane Schweiger
Title: Vice President

By: /s/ Jane Schweiger
Name: Jane Schweiger
Title: Vice President






 

 

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

 

SeaWorld Parks & Entertainment, Inc.

SEAWORLD ENTERTAINMENT, INC.

SEAWORLD PARKS & ENTERTAINMENT
LLC

SEA WORLD OF TEXAS LLC

SEA WORLD LLC

SEAWORLD PARKS & ENTERTAINMENT INTERNATIONAL, INC.

LANGHORNE FOOD SERVICES LLC

SEA WORLD OF FLORIDA LLC

SWBG ORLANDO CORPORATE OPERATIONS GROUP, LLC

SEA HOLDINGS I, LLC

 

 

By:

/s/ Harold J. Herman
Name:Harold J. Herman
Title:Assistant Secretary

 




[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------

 

SeaWorld OF TEXAS HOLDINGS, LLC

SEAWORLD OF TEXAS MANAGEMENT, LLC

SEAWORLD OF TEXAS BEVERAGE, LLC

 

By: /s/ Genaro Castro


Name: Genaro Castro
Title: Manager

 

By: /s/ Byron Surrett


Name: Byron Surrett
Title: Manager

 

 

 

 

[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------

 

ANNEX I

Grantors

Schedule 1

1.

SeaWorld Parks & Entertainment, Inc.

2.

SeaWorld Entertainment, Inc.

3.

SeaWorld Parks & Entertainment International, Inc.

4.

SeaWorld Parks & Entertainment LLC

5.

Langhorne Food Services LLC

6.

Sea World LLC

7.

SeaWorld of Texas LLC

8.

SEA HOLDINGS I, LLC

9.

Sea World of Florida LLC

10.

SWBG ORLANDO CORPORATE OPERATIONS GROUP, LLC

11.

SeaWorld of Texas Beverage, LLC

12.

SeaWorld of Texas Holdings, LLC

13.

SeaWorld of Texas Management, LLC

 



 

 

ANNEX I-1



--------------------------------------------------------------------------------

 

ANNEX II

[FORM OF] JOINDER NO. [       ] dated as of [_______], 20[   ] to the FIRST-LIEN
INTERCREDITOR AGREEMENT dated as of April 30, 2020 (the “First-Lien
Intercreditor Agreement”), among SeaWorld Parks & Entertainment, Inc., a
Delaware corporation (the “Company”), certain subsidiaries and affiliates of the
Company (each a “Grantor”), JPMorgan Chase Bank, N.A., as Credit Agreement
Collateral Agent for the Credit Agreement Secured Parties under the First-Lien
Security Documents (in such capacity, the “Credit Agreement Collateral Agent”),
JPMorgan Chase Bank, N.A., as Authorized Representative for the Credit Agreement
Secured Parties, Wilmington Trust, National Association, as Additional
First-Lien Collateral Agent, Wilmington Trust, National Association, as Initial
Additional Authorized Representative, and the additional Authorized
Representatives from time to time a party thereto.1

A.

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the First-Lien Intercreditor Agreement.

B.

As a condition to the ability of the Company to incur Additional First-Lien
Obligations and to secure such Additional Senior Class Debt with the liens and
security interests created by the Additional First-Lien Security Documents, the
Additional Senior Class Debt Representative in respect of such Additional Senior
Class Debt is required to become an Authorized Representative, the Additional
Senior Class Debt Collateral Agent in respect of such Additional Senior Class
Debt is required to become a Collateral Agent and such Additional Senior Class
Debt and the Additional Senior Class Debt Parties in respect thereof are
required to become subject to and bound by, the First-Lien Intercreditor
Agreement.  Section 5.13 of the First-Lien Intercreditor Agreement provides that
such Additional Senior Class Debt Representative may become an Authorized
Representative, such Additional Senior Class Debt Collateral Agent may become a
Collateral Agent and such Additional Senior Class Debt and such Additional
Senior Class Debt Parties may become subject to and bound by, the First-Lien
Intercreditor Agreement, pursuant to the execution and delivery by the Senior
Debt Class Representative and the Additional Senior Debt Class Collateral Agent
of an instrument in the form of this Joinder and the satisfaction of the other
conditions set forth in Section 5.13 of the First-Lien Intercreditor
Agreement.  The undersigned Additional Senior Class Debt Representative (the
“New Representative”) and Additional Senior Class Debt Collateral Agent (the
“New Collateral Agent”) are executing this Representative Joinder in accordance
with the requirements of the First-Lien Intercreditor Agreement and the
First-Lien Security Documents.

Accordingly, each Collateral Agent, each Authorized Representative and the New
Representative and the New Collateral Agent agree as follows:

SECTION 1.

In accordance with Section 5.13 of the First-Lien Intercreditor Agreement, the
New Representative by its signature below becomes an Authorized Representative
under, the New Collateral Agent by its signature below becomes a Collateral
Agent under, and the related

 

1

In the event of the Refinancing of the Credit Agreement Obligations, revise to
reflect joinder by a new Credit Agreement Collateral Agent



 

 

ANNEX II-1



--------------------------------------------------------------------------------

 

Additional Senior Class Debt and Additional Senior Class Debt Parties become
subject to and bound by, the First-Lien Intercreditor Agreement with the same
force and effect as if the New Representative had originally been named therein
as an Authorized Representative and the New Collateral Agent had originally been
named therein as a Collateral Agent, and each of the New Representative and the
New Collateral Agent, on their behalf and on behalf of such Additional Senior
Class Debt Parties, hereby agree to all the terms and provisions of the
First-Lien Intercreditor Agreement applicable to it as Authorized Representative
or Collateral Agent, as applicable, and to the Additional Senior Class Debt
Parties that they represent as Additional First-Lien Secured Parties.  Each
reference to a “Authorized Representative” in the First-Lien Intercreditor
Agreement shall be deemed to include the New Representative.  Each reference to
a “Collateral Agent” in the Pari Passu Intercreditor Agreement shall be deemed
to include the New Collateral Agent. The First-Lien Intercreditor Agreement is
hereby incorporated herein by reference.

SECTION 2.

The New Representative and the New Collateral Agent represent and warrant to
each Collateral Agent, each Authorized Representative and the other First-Lien
Secured Parties, individually, that (i) it has full power and authority to enter
into this Joinder, in its capacity as [agent] [trustee], (ii) this Joinder has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms and (iii) the Additional First-Lien Documents relating to such Additional
Senior Class Debt provide that, upon the New Representative’s entry into this
Agreement, the Additional Senior Class Debt Parties in respect of such
Additional Senior Class Debt will be subject to and bound by the provisions of
the First-Lien Intercreditor Agreement as Additional First-Lien Secured Parties.

SECTION 3.

This Joinder may be executed in counterparts, each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Joinder shall become effective when each Collateral Agent shall
have received a counterpart of this Joinder that bears the signatures of the New
Representative and the New Collateral Agent.  Delivery of an executed signature
page to this Joinder by facsimile transmission shall be effective as delivery of
a manually signed counterpart of this Joinder.

SECTION 4.

Except as expressly supplemented hereby, the First-Lien Intercreditor Agreement
shall remain in full force and effect.

SECTION 5.

THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

SECTION 6.

In case any one or more of the provisions contained in this Joinder should be
held invalid, illegal or unenforceable in any respect, no party hereto shall be
required to comply with such provision for so long as such provision is held to
be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein and in the
First-Lien Intercreditor Agreement shall not in any way be affected or
impaired.  The parties hereto shall endeavor in good‑faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.



 

 

ANNEX II-2



--------------------------------------------------------------------------------

 

SECTION 7.

All communications and notices hereunder shall be in writing and given as
provided in Section 5.01 of the First-Lien Intercreditor Agreement.  All
communications and notices hereunder to the New Representative or the New
Collateral Agent shall be given to them at their respective addresses set forth
below their signatures hereto.

SECTION 8.

The Company agrees to reimburse each Collateral Agent and each Authorized
Representative for its reasonable out-of-pocket expenses in connection with this
Joinder, including the reasonable fees, other charges and disbursements of
counsel.






 

 

ANNEX II-3



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Representative and New Collateral Agent has duly
executed this Joinder to the First-Lien Intercreditor Agreement as of the day
and year first above written.

[NAME OF NEW REPRESENTATIVE], as
[          ] for the holders of [                        ],


Name:
Title:

By:
Name:
Title:

Address for notices:



attention of:
Telecopy:

 

[NAME OF NEW COLLATERAL AGENT], as
[          ] for the holders of [                        ],


Name:
Title:

By:
Name:
Title:

Address for notices:



attention of:
Telecopy:

 

 






 

 

ANNEX II-4



--------------------------------------------------------------------------------

 

Acknowledged by:

JPMORGAN CHASE BANK, N.A.,
as the Credit Agreement Collateral Agent and Authorized Representative,

 

By:


Name:  
Title:

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as the Additional First-Lien Collateral Agent and Initial Additional Authorized
Representative,

 

By:


Name:  
Title:

[OTHER AUTHORIZED REPRESENTATIVES]

SEAWORLD PARKS & ENTERTAINMENT, INC.,
as Company

 

By:


Name:  
Title:

THE OTHER GRANTORS
LISTED ON SCHEDULE I HERETO,

 

By:


Name:  
Title:

 

 



 

 

ANNEX II-5



--------------------------------------------------------------------------------

 

Schedule I to the
Supplement to the
First-Lien Intercreditor Agreement

Grantors

[        ]

 

 



 

 

Schedule I-1

